       Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
                                                :
  LISA BARBOUNIS,                               :
                                                :   CIVIL ACTION
                 Plaintiff,                     :   NO. 2:19-cv-05030-JDW
                                                :
                 v.                             :
                                                :   IN SUPPORT OF PLAINTIFF’S
                                                :   MOTION FOR SUMMAY JUDGMENT
  THE MIDDLE EAST FORUM, GREG                   :
  ROMAN, AND DANIEL PIPES,                      :
                                                :
                 Defendants.                    :
                                                :




  PLAINTIFF, LISA BARBOUNIS’ REPLY TO DEFENDANTS, THE MIDDLE EAST
FORUM, GREG ROMAN, AND DANIEL PIPES’ RESPONSE TO PLAINTIFF’S MOTION
                      FOR SUMMARY JUDGMENT.

                              DEREK SMITH LAW GROUP, PLLC
                                     Attorney for Plaintiff
                                    Seth D. Carson, Esquire
                                 1835 Market Street, Suite 2950
                                    Philadelphia, PA 19103
                                      Phone: 215.391.4790
                                    Facsimile: 215.893.5288
                               Email Seth@DerekSmithLaw.com


       Seth D. Carson, Esquire, an attorney, duly admitted to practice law in the District Court
of the Eastern District of Pennsylvania hereby sets forth the following memorandum in support
of her Motion for Summary Judgment. As the attorney of record in this matter, I am familiar
with the facts and circumstances of Plaintiff’s case. The following Motion and Memorandum is
submitted in support of Plaintiff’s Motion for Summary Judgment.




                                                1
        Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 2 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
                                                 :
  LISA BARBOUNIS,                                :
                                                 :   CIVIL ACTION
                 Plaintiff,                      :   NO. 2:19-cv-05030-JDW
                                                 :
                 v.                              :
                                                 :   OPPOSITION TO DEFENDANTS’
                                                 :   MOTION FOR SUMMAY JUDGMENT
  THE MIDDLE EAST FORUM, GREG                    :
  ROMAN, AND DANIEL PIPES,                       :
                                                 :
                  Defendants.                    :
                                                 :



                MEMORANDUM IN OPPOSITION TO DEFENDANTS’
               MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF,
         LISA BARBOUNIS’ CLAIMS AND DEFENDANTS’ COUNTERCLAIMS

        Plaintiff, Lisa Barbounis (“Ms. Barbounis” or “Plaintiff”) submits the Following

Memorandum of Fact and Law in support of her Motion for Summary Judgment.


   I.      PRELIMINARY STATEMENT

        Defendants, The Middle East Forum, Greg Roman, and Daniel Pipes (“Defendants”) filed

a Motion for Summary Judgment arguing there is evidence demonstrating Plaintiff’s liability on

the three counterclaims as a matter of law: (1) breach of duty of loyalty, (2) fraudulent

misrepresentation, and (3) civil conspiracy.     Plaintiff, Lisa Barbounis (“Ms. Barbounis” or

“Plaintiff”) also filed a Motion for Summary Judgment, arguing the three counterclaims should be

dismissed as a matter of law. Plaintiff’s argument is premised upon the lack of evidence, including

admissible evidence. Defendants’ most recent Memorandum double-downs on it argument and

once again relies almost entirely on hearsay statements of Daniel Thomas and Jazmin Bishop.


                                                2
        Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 3 of 15




Importantly, statements by Jazmin Bishop and Daniel Thomas go beyond mere hearsay, and are

in fact double hearsay. To admit the evidence, Greg Roman would have to authenticate a

conversation where Greg Roman said what Daniel Thomas said that Lisa Barbounis said.

Defendants first attempt to salvage this deficient, self-serving information, soaked in impropriety,

by suggesting that Plaintiff’s legal argument is unsupported. Defendants are incorrect. It is well

settled law that evidence that in inadmissible at trial cannot be used to support or refute a motion

for summary judgment. See Pamintuan v. Nanticoke Memorial Hospital, 192 F.3d 378, 388 (3d

Cir.1999). (“Evidence that will be inadmissible at trial cannot be considered when ruling on a

motion for summary judgment.”) See also Bouriez v. Carnegie Mellon Univ., (“It is clear that the

party offering the evidence must demonstrate that it could satisfy the applicable admissibility

requirements at trial before the evidence may be used on summary judgment.”) Bouriez v.

Carnegie Mellon Univ., No. CIV.A. 02-2104, 2005 WL 2106582, at *2 (W.D. Pa. Aug. 26, 2005)

citing Robinson v. Hartzell Propeller Inc., 326 F.Supp.2d 631 (E.D.Pa.2004), and Henry v.

Colonial Baking Co. of Dothan, 952 F.Supp. 744, 750 (M.D.Ala.1996). The same proposition

holds in Pennsylvania Courts. “A motion for summary judgment cannot be supported or defeated

by statements that include inadmissible hearsay evidence.” Botkin v. Metro. Life Ins. Co., 2006

PA Super 243, 907 A.2d 641 (2006).

       Next, Defendants attempt to use hearsay exceptions to salvage the double hearsay

statements of Daniel Thomas and Jazmin Bishop, by arguing that Greg Roman’s statement about

what Daniel Thomas said about what Lisa Barbounis said constitutes “an admission by a party

opponent.” Plaintiffs suggests this argument is transparently futile, particularly when considering

the recorded statement of Daniel Thomas where he describes the conversation with Defendant,

Greg Roman. Daniel Thomas left a voice recording and said:



                                                 3
        Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 4 of 15




       “Well go-on Mr. Yaxley. Yeah I’m fucking testifying brother under oath. I am
       taking her to fucking town for what happened. That cunt. She fucking ruined my
       life man she did. But they just want me to talk about what she thinks about like in
       Brussels and stuff. And basically give my evidence on based on what our
       relationship was. Because all I am willing to do or say is… She is making out to
       the Courts in America that she is a married woman who never strayed. Completely
       that type of person. And it could be farther from the truth. So Greg contracted me.
       He gave me a little – you know – a wink and said when this is all over we’ll thank
       you. So he said help us do this. Bring the truth. So I am going to testify that and
       say look… She took me here she took me there she bought this she bought that she
       paid for that she paid for this she paid for that. … I have been speaking with them
       since last week and based on making sure she is proved a liar in court. I am their
       star witness. … Once she fucks MEF off she can contract the donors for other
       things. Exhibit Z to Plaintiff’s Response to Defendants’ Motion for Summary
       Judgment.


Collateral estoppel applies to Judge Sanchez ruling in MEF v. Lisa Barbounis, when Judge

Sanchez denied Middle East Forum’s Motion for equitable relief. Judge Sanchez’s Order held

there was no evidence that Lisa Barbounis contacted a donor after her employment ended. See

(2:19-cv-05697-JS Document 91). This is just one example of the many falsities in the

unauthenticated statement of Daniel Thomas. The statement by Daniel Thomas significantly

implicates the credibility of both Defendant, Greg Roman and Daniel Thomas. With no

supporting evidence, Defendants’ Response to Plaintiff’s Motion for Summary Judgment

advances another argument that Daniel Thomas should be treated like an unavailable witness

because Plaintiff caused the unavailability. It sounds like Defendants are suggesting that the

conversation between Defendant, Greg Roman and Daniel Thomas should be read to a jury.

This would be a travesty of injustice for several reasons, including that Plaintiff was not afforded

the opportunity to participate in the conversation and to question the declarant, Daniel Thomas.

Plaintiff never had an opportunity to question Daniel Thomas pursuant to the purported

statement, and, Daniel Thomas’ own voice recording (127-1 Exhibit Z) indicates the dire need

for cross examination. Daniel Thomas indicated other conversations with Defendant, Greg


                                                 4
        Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 5 of 15




Roman that have not been produced, or even referenced. Daniel Thomas indicated being offered

something for his testimony. Daniel Thomas also indicated that he thought it would be in his

benefit to act as MEF’s “star witness.” This recording belies any argument of a statement

against interest. It also belies any argument that Daniel Thomas was acting in concern or as an

agent of Plaintiff, Lisa Barbounis when the statement was made. Daniel Thomas clearly

believed it was in his interest to go along with Defendant, Greg Roman, as confirmed in the

recording. Defendants next argue that Daniel Thomas fears being involved in this case, which

is the reason for his unavailability. Defendants have offered nothing to support this argument.

Plaintiff, Lisa Barbounis has had no contact with Daniel Thomas or Jazmin Bishop in well over a

year and there is no evidence to even suggest that Daniel Thomas’ unavailability is connected in

any way to Lisa Barbounis. Possibly, Daniel Thomas is a reluctant witness because trading

untruthful testimony for a wink and a promise of something in the future is a criminal offense in

both the United States and United Kingdom.

       Without the statements of Daniel Thomas and Jazmin Bishop, Defendants’ entire case is

predicated upon electronic communications where Lisa Barbounis purportedly held a

conversation with Jazmin Bishop in March 2019. The March 2019 communication with Jazmin

Bishop raised the issue of money granted to Daniel Thomas from about one year earlier in June

2018. Defendants suggest that this text conversation is sufficient to find Lisa Barbounis liable

for (1) breach of duty of loyalty, (2) fraudulent misrepresentation, and (3) civil conspiracy.

Defendants cannot even prove that money was taken. Defendants cannot prove that Lisa

Barbounis had a plan to move to the United Kingdom; a transparently and demonstratively false

allegation as Lisa Barbounis’ entire family, including a husband and two young children ages

four (4) and seven (7) reside in Philadelphia, Pennsylvania. Defendants’ have no adhesion to



                                                 5
          Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 6 of 15




truth. Finding in Defendants’ favor would require huge leaps that no reasonable jury could

make. The lack of evidence indicating any of the arguments Defendants require to prevail at the

summary judgment stage leads to a finding that Defendants cannot bring their counterclaims to

trial.

    II.      ARGUMENT

             A. A timeline of the events included in Defendants’ Fact Statement confirms the
                lack of evidence including damages that could substantiate any of Defendants
                counterclaims.

          Defendants’ Counterclaims are all smoke and mirrors. Defendants conflate, confuse, and

confound the truth; that Middle East Forum suffered no harm that can be laid at the feet of Lisa

Barbounis. By simply organizing Defendants’ Fact Statement into a timeline, it becomes clear

that MEF suffered no harm that can be attributed to Lisa Barbounis. The event that gave rise to

Defendants’ counterclaims occurred in May to June 2018, when MEF granted $32,000 to Daniel

Thomas to be used for a Free Tommy Robinson Rally. See Defendants Fact Statement

Paragraph 188 through 196. Almost none of the exhibits provided by Defendants to support its

counterclaims actually indicate what is written by Defendants in the Fact Statement. See

Plaintiff’s Response to Defendants Fact Statement. Importantly, Paragraph 73 of Defendants’

Fact Statement confirms that Lisa Barbounis returned from the trip to United Kingdom and

immediately drafted an email to report the very impropriety upon which rests Defendants’ entire

case. (Emphasis added). Lisa Barbounis sent an email to Greg Roman on June 22, 2018. The

bullet points from Lisa Barbounis’ email are that:

             •   I have a bad taste in my mouth from the last event. Danny applied for the grant
                 but hasn’t supplied, to my standards, a proper account of the money
                 disbursements and I now have 2 “vendors” asking for money (reality report and
                 the camera people who were directly hired by Kevin, only referred to by
                 us/Raheem because he asked for a name).



                                                 6
        Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 7 of 15




           •   If the donor is interested in funding another event then I think Raheem should
               apply for the grant, receive the money and dispense it properly with receipts.
           •   I don’t seem to trust anyone else and I certainly don’t trust their people and there
               is no organization between groups talking about helping Tommy.
           •   If the donor doesn’t want to participate, or if he does and we let others handle it,
               we really need to consider the Congressman’s involvement.
           •   That is our reputation on the line and he needs a schedule of meetings and a
               decent event.
           •   This needs to be done properly. Names of vendors, addresses, written estimates,
               etc.

Document 109-3 Exhibit 73.

       Importantly, the camera people referenced by Lisa Barbounis who reported that Daniel

Thomas was not properly accounting for the granted money is Vinnie Sullivan. Id. This means

that Lisa Barbounis immediately reported to Defendant, Greg Roman the impropriety and reports

made, including the report of Vinnie Sullivan following the event. Id. Greg Roman, Daniel

Pipes, and Middle East Forum did nothing in response to Lisa Barbounis’ email. So it is

troubling when Defendant, Middle East Forum informs the Court:

       In short, had Barbounis done her duty and informed the Forum that she, at a
       minimum, harbored significant suspicions dating back to December 2018 that
       Thomas had misappropriated the Forum’s funds – suspicions that she discussed
       with multiple people on multiple occasions over a period of more than seven
       months -- the Forum could have, and indeed would, have launched an investigation,
       uncovered the misappropriation, and clawed back not only the monies that were
       misappropriated but all of the monies delivered to Thomas under the contract…
       (Def Mot Document 124 Page 14).

       Next, Defendants claim that in August 2018, Lisa Barbounis “advocated for an increase

in the Forum’s financial support for Robinson.” Defendants Fact Statement Paragraph 207. A

reading of the actual exhibit confirms that Lisa Barbounis did not advocate, but Paragraph 208 of

Defendants’ Fact Statement and specifically the supporting document, Exhibit 77 is more

concerning. Here Defendants provide entirely false information to the Court. Defendants’ label

Exhibit 77 as an email from Pipes to Plaintiff. It is not. It is an email from Pipes to Roman.


                                                 7
        Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 8 of 15




This is important because it confirms that Lisa Barbounis has no say in money decisions and at

the top management level, all money decisions flow through Daniel Pipes and Greg Roman.

        Next is the October 2018 rally. This is the only instance when Lisa Barbounis is sent to

the United Kingdom by Middle East Forum solely for work. Lisa Barbounis was not involved in

any manner with Daniel Thomas at this time. There is no evidence by this point that Lisa

Barbounis knew about any issues related to Daniel Thomas, other than the issues she had already

reported in the June 22, 2018 email to Greg Roman. Lisa Barbounis traveled to the United

Kingdom for work and returned home without incident. Accordingly, none of the information

presented by Defendants to support its counterclaims are even relevant at this point as Lisa

Barbounis cannot even be accused of wrongdoing by October 2018. Defendants cannot even

claim, and have produced no evidence that by October 2018, Lisa Barbounis had contributed to

any harm to any of the Defendants. Here is where Defendants attempt to use the false, double

hearsay, statement of Greg Roman, authenticating a conversation with Daniel Thomas, to fill-in-

the-blanks with misleading information presenting solely for its prejudicial value. Plaintiff refers

to Paragraphs 213 through 222 of Defendants Fact Statement.

       Next Defendants Fact Statement presents Paragraph 223, which states, “[d]uring this

time, due to her many and protracted trips to the United Kingdom and her relationship with

Thomas, Barbounis’ work performance at MEF began to suffer and her mistakes and errors

increased. (Def Mot 109-3). Defendants’ own Fact Statement cannot even reconcile itself. By

October 2018, Lisa Barbounis had only been to the United Kingdom twice: in June 2018 and

October 2018. Also, Paragraph 168 of Defendants’ Fact Statement confirms that just after this

time-period, and for the next six months, Lisa Barbounis received a bonus for a “job well done.”




                                                 8
        Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 9 of 15




       Next Defendants Fact Statement provides context for the time period around November

2018. Paragraph 226 of Defendants’ Fact Statement presents an Exhibit, which is a text thread

between Lisa Barbounis and Daniel Thomas. By November 21, 2018, Defendant Greg Roman

had been ejected from the Philadelphia offices, and Lisa Barbounis was finally permitted to

communicate directly with Defendant, Daniel Pipes. The ensuing conversation confirms that

Defendant Pipes was entirely aware of Lisa Barbounis’ involvement with Tommy Robinson and

that Defendant Pipes used Lisa Barbounis to deliver messages to Tommy Robinson on his

behalf. (Def Mot Exhibit 84).

       Defendants Fact Statement then presents information in Paragraph 228, that Daniel

Thomas’s father requested Lisa Barbounis’ help. Crucially, Defendants still have not accused

Lisa Barbounis of any wrongdoing by November 2018. This is why Defendants’ counterclaims

are betrayed by a careful, methodical timeline of the events in Defendants’ Fact Statement.

When viewed in this context, that by November 2018, not even Defendants have accused Lisa

Barbounis of impropriety, Paragraph 228 of the Fact Statement and Plaintiff’s response in

Paragraph 229 (Document 109-3) becomes static background noise with no reason for appearing

in a legal document.

       The same can be said for Paragraphs 230 through 240 of Defendants Fact Statement.

These events occurred in December 2018. By this point Defendants have not even accused Lisa

Barbounis of wrongdoing. Defendants have pointed to no evidence that would indicate that Lisa

Barbounis had any knowledge of wrongdoing by Daniel Thomas, beyond the information that

Lisa Barbounis had already reported to Defendant, Greg Roman on June 22, 2018 (Def Mot

Document 109-3 Exhibit 73). Defendants may point to a December 7, 2018 text communication

with Vinnie Sullivan. Lisa Barbounis had already reported Vinnie Sullivan’s concerns to



                                                9
       Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 10 of 15




Defendants and Defendant, Greg Roman on June 22, 2018. Vinnie Sullivan was the “camera

people” referenced in Lisa Barbounis June 22, 2018 email. Moreover, Vinnie Sullivan’s rantings

were difficult to comprehend. Lisa Barbounis stands behind her Declaration (which by no means

is a sham, although it is an unsurprising development that Defendants would label it such) which

asserts that the only person who accused Daniel Thomas of stealing money was Jazmin Bishop.

A review of the same text thread (Exhibit 95 – mislabeled by Defendants as Exhibit 85) confirms

that Lisa Barbounis had no idea what Vinnie Sullivan’s December 2018 electronic

communication meant or referred to. Accordingly, by December 2018, Defendants still cannot

accuse Plaintiff, Lisa Barbounis of any wrongdoing. There was no information, and Plaintiff

argues there never will be, that triggers a legal duty to report, yet again, to Defendants, Lisa

Barbounis’ warnings that Daniel Thomas may not have properly accounted for all of the granted

money. How many times does Lisa Barbounis have to report to Defendants that Daniel Thomas

may have misappropriated money and/or failed to provide an accurate accounting. Lisa

Barbounis’ June 22, 2018 email went unanswered. Defendant, Greg Roman didn’t care to

respond. Defendants certainly did not begin an investigation then to recover the so-called stolen

money then, just like Defendants today have taken no steps to recover any of the money.

       Defendants’ Fact Statement Paragraphs 243 through 248 occurred in December 2018.

Still Defendants cannot accuse Lisa Barbounis of wrongdoing. Lisa Barbounis had already

reported the concerns of Vinnie Sullivan to Defendant, Greg Roman. She had reported these

concerns in the June 22, 2018 email and orally, several times. Plaintiff believes there were other

emails or electronic communications with Greg Roman about her concerns connected to Daniel

Thomas, however, since Defendants have kept a secret cash of documents which they did not

produce and have used solely for their benefit in connection with the instant motions, it’s



                                                 10
       Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 11 of 15




impossible to know for certain. Notwithstanding, there was nothing for Lisa Barbounis to hide

during this time period at the end of 2018. Lisa Barbounis has still not been accused by

Defendants of any wrongdoing. Defendants were satisfied with her work as Lisa Barbounis

received a bonus for a “job well done” during this time period in December 2018. (Document

109-3 Paragraph 168).

       Paragraph 253 of Defendants’ Fact Statement described the time period around January

to February 2019. Plaintiff traveled to Brussels during this time period on her own dime. Her

trip to Brussels had no connection whatsoever with Middle East Forum. Plaintiff, paid for her

own travel, food, and lodgings and took the trip on her own time. Its inclusion in Defendants’

Fact Statement is more misdirection and willful deception. Def. Mot 109-3 Exhibit 55 is an

electronic communication sent by Daniel Thomas on February 16, 2019. The message would not

even make sense if Daniel Thomas was referring to money granted by MEF. As confirmed by

Exhibit RR of Plaintiff’s Response to Defendants’ Motion for Summary Judgment, Daniel

Thomas was asking Lisa Barbounis about a personal loan where Ms. Barbounis had to borrow

from her own Christmas money to help her then friend but a plane ticket.

       Paragraph 261 of Defendants’ Fact Statement describes events in March 2019, when

Defendant, Daniel Pipes discontinued all money allocations to Tommy Robinson. The reason

that Defendants have offered zero evidence of any money, donations, grants, allocations in

connection with Tommy Robinson after February 2019 is because there are none. The Middle

East Forum officially discontinued its association with Tommy Robinson in March 2019. This is

why Defendants cannot claim any injury much less that Lisa Barbounis was a real factor in

bringing about an injury. By March 2019, Defendants evidence indicates that Lisa Barbounis

may have heard a rumor from Jazmin Bishop that Daniel Thomas did not spend all the granted



                                               11
       Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 12 of 15




money as intended. Defendants’ own exhibits confirms Lisa Barbounis had already notified

Defendants of these same concerns the year before. Defendants’ own exhibits confirms that Lisa

Barbounis attempted to secure information, beyond the word of an angry ex-girlfriend, to

confirm whether there was any veracity to Jazmin Bishop’s allegations. Defendants ridiculously

attempt to couch Lisa Barbounis’ attempt to verify whether information existed that she needed

to bring to Middle East Forum, as an “effort to manufacture bank records in an effort to falsely

“prove” his innocence.” (Document 124 Page 11). Defendants’ own Fact Statement Paragraphs

273 through 276 does not even make this claim. In the end, there was no credible information

that triggered a legal duty to notify Defendants, beyond what Lisa Barbounis had already done.

       Lisa Barbounis traveled to Europe in March and May 2019. These were the last two

times she traveled to Europe and both trips were taken on her own time, with her own money.

Defendants have presented no evidence that MEF contributed in any way to her travels in March

and May 2019, or that the travels were related in any way with MEF. A duty of loyalty does not

reduce an employee to a slave. What Lisa Barbounis did on her own time was not MEF

business. Also, Defendants are well aware that Daniel Thomas punched Lisa Barbounis in the

face in January 2019, giving her a severe black eye and sending her to the emergency room. Lisa

Barbounis’s relationship essentially ended after that. Neither the March nor May trips had

anything to do with Daniel Thomas. Defendants try to use stray unrelated facts covering various

subject matters to cover the time period after March 2019; however, Defendants have presented

no evidence of injury to substantiate any of the claims. Also, Defendants own Fact Statement

betrays itself again in Paragraph 285, where Daniel Pipes’ communications to Lisa Barbounis

confirms his knowledge and acquiescence to Ms. Barbounis’ travels and work with Tommy

Robinson. Defendants’ latest Memorandum (Document 124) suggests that Lisa Barbounis



                                               12
          Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 13 of 15




intended to personally “enrich herself” through unauthorized work. Defendants cannot point to

any evidence that Lisa Barbounis was personally enriched because from October 2017 through

August 2019, when Lisa Barbounis was employed with MEF, the only paychecks she cashed

were from MEF. Lisa Barbounis has never received a penny from any other source during this

time period and Defendants have offered no evidence to contradict this assertion.

   III.      CONCLUSION

          Defendants cannot rely on any hearsay information to support its argument for summary

judgment. This proposition does not simply limit Defendants to the statement of Daniel Thomas.

It limits Defendants to everything gleaned from the hearsay information. Defendants cannot

present evidence that Lisa Barbounis intended to move to the United Kingdom. Defendants

cannot present evidence that someone stole money. Defendants cannot present evidence that

Lisa Barbounis was personally enriched in any manner. The evidence which may be used to

support Defendants’ counterclaims is extremely limited, and in-and-of-itself, does not satisfy the

legal elements required to bring this case to trial. No reasonable juror could conclude that Lisa

Barbounis was engaged in a civil conspiracy. No reasonable juror could conclude that Lisa

Barbounis did not do everything within her power as a matter of law to warn Defendants that

Daniel Thomas may have misappropriated money. And certainly no reasonable juror could

conclude that Lisa Barbounis committed fraud misrepresentation. Accordingly, Defendants’

counterclaims must be dismissed as a matter of law.


                                              DEREK SMITH LAW GROUP, PLLC

                                         BY:____/s/ Seth D. Carson_______________
                                                    Seth D. Carson, Esq.
                                                    Attorney ID. No. 319886
                                                    1845 Walnut Street, Suite 1601
                                                    Philadelphia, PA 19103


                                                13
     Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 14 of 15




                                        (215) 391-4790
                                        seth@dereksmithlaw.com
                                        Attorney for Plaintiff


DATED: May 4, 2021




                                   14
      Case 2:19-cv-05030-JDW Document 129 Filed 05/04/21 Page 15 of 15




                              CERTIFICATE OF SERVICE


      I hereby certify that on this date that I caused a true and correct copy of Plaintiff’s

Memorandum to be served via ECF.

                         Jon Cavalier
                         Leigh Ann Benson
                         Cozen O'Connor
                         1650 Market Street, Suite 2800
                         Philadelphia, PA 19103
                         P: 215-665-2000
                         F: 215-665-2013
                         dwalton@cozen.com
                         lbenson@cozen.com
                         Sidney L. Gold sgold@discrimlaw.
                         Sidney L. Gold & Associates P.C.
                         1835 Market Street, Suite 515
                         Philadelphia, PA 19103
                         Tel: (215) 569-1999
                         Fax: (215) 569-3870
                         Counsel for The Middle East Forum


                                          DEREK SMITH LAW GROUP, PLLC

                                      BY:____/s/ Seth D. Carson_______________
                                                 Seth D. Carson, Esq.
                                                 Attorney ID. No. 319886
                                                 1845 Walnut Street, Suite 1601
                                                 Philadelphia, PA 19103
                                                 (215) 391-4790
                                                 seth@dereksmithlaw.com
                                                 Attorney for Plaintiff


DATED: May 4, 2021




                                             15
